Name: Commission Regulation (EC) NoÃ 255/2008 of 18 March 2008 on the issuing of import licences for applications lodged during the first seven days of March 2008 under the tariff quota opened by Regulation (EC) NoÃ 1383/2007 for poultrymeat
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  trade policy;  animal product
 Date Published: nan

 19.3.2008 EN Official Journal of the European Union L 76/23 COMMISSION REGULATION (EC) No 255/2008 of 18 March 2008 on the issuing of import licences for applications lodged during the first seven days of March 2008 under the tariff quota opened by Regulation (EC) No 1383/2007 for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), Having regard to Commission Regulation (EC) No 1383/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey (2), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1383/2007 has opened tariff quotas for imports of poultrymeat products. (2) The applications for import licences lodged during the first seven days of March 2008 for the subperiod 1 April to 30 June 2008 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined, and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications pursuant to Regulation (EC) No 1383/2007 under the quota bearing the serial number 09.4103 have not been lodged, to be added to subperiod 1 July to 30 September 2008, shall be 500 000 kg. Article 2 This Regulation shall enter into force on 19 March 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2777/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 309, 27.11.2007, p. 34.